vii sg6 0s- department of the treasur internal_revenue_service washington d c date jul contact person oreo t telephone number employer_identification_number key district_office i d d o a h o n dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below ais exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 a of the internal_revenue_code a operates a blood bank which collects stores and distributes blood products teal estate and maintains an endowment fund in addition a owns or leases improved you have stated that a has proposed a reorganization in which it will transfer its endowment fund to b and its improved real_property toc a will continue to collect store and distribute blood products b and are being recognized as exempt from federal_income_tax under sec_501 of the code with a nonprivate foundation status under sec_509 by letter of even date you have stated that this reorganization will further your exempt purposes by providing flexible and efficient management while adding needed expertise in property management and fund taising the formation of a fund raising endowment entity is intended to facilitate the attraction of funds and other_property from a wider variety of sources to support the charitable programs of a in addition you believe separating the different functions into separate corporate entities will make it easier for each entity to account for income expenses and assets as well to protect the assets of one entity from creditor claims against a different entity you have stated that initially the boards of directors of a b and c will be composed of the same individuals and in the future a will retain control_over the selaction of the boards of directors of b and c es ibs you have requested the following rulings in connection with the integration the proposed reorganization will not adversely affect the tax exempt status of a under sec_1 c of the code or the nonprivate foundation status of a under sec_509 a the proposed transfer contribution or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c will not jeopardize the tax exempt status of these entities under sec_501 c of the code subsequent ongoing transfers contributions or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c shall to the extent related to the exempt purposes of these entities not jeopardize the tax exempt status of these entities under sec_501 of the code the proposed transfer contribution or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c will not to the extent related to the exempt purposes of these entities give rise to any unrelated_business_income_tax under sec_511 through of the code subsequent ongoing transfers contributions or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c will not to the extent related to the exempt purposes of these entities give rise to any unrelated_business_income_tax under sec_511 through of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 provides that the promotion of health is charitable purpose within the meaning of sec_501 c of the code a revrul_67_149 1967_1_cb_133 provides that an organization providing only financial assistance to organizations exempt under sec_501 c of the code may qualify for exemption under sec_501 revrul_78_41 1978_1_cb_148 provides that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 c of the code hs sec_501 organizations do not jeopardize their tax exempt status by transferring their assets to other organizations exempt under sec_501 where the assets transferred are used to further exempt charitable purposes sec_1_509_a_-4 of the income_tax regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of that subsection one of those requirements is operated supervised or controlled in connection with of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors sec_1_509_a_-4 f of the regulations provides that in the case sec_511 a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code provides in part that interest and dividends are excluded from the computation of an exempt organization's unrelated_business_taxable_income sec_512 of the code provides that rents_from_real_property and its incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt- financed under sec_514 debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its exempt purposes sec_512 of the code provides that notwithstanding paragraphs or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_512 of the cade provides that all gains and losses from the sale of property other than inventory or property_held_for_sale to customers are excluded from unrelated_business_taxable_income sec_512 of the code provides in part that notwithstanding paragraphs or amounts of interest annuities royalties and rents derived from any organization in this paragraph called the controlled organization of which the organization deriving such amounts in this paragraph called the controlling_organization has control as defined in sec_368 shall be included as an item_of_gross_income whether or not the activity from which such amounts are derived represents a trade_or_business or is regularly carried on sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the proposed transaction will not adversely affect a’s exemption under sec_501 c of the code because a will continue to promote the health of the community by operating a blood bank a will continue to qualify as a nonprivate foundation because the sources of its financial support will not change therefore it will continue to be an organization described in sec_509 of the code the proposed transaction will not adversely affect the exempt status of b or c under sec_501 c of the cade because their exemption will continue to be based on the fact that like the organization described in revrul_78_41 supra they are controlled by a and are performing activities that a itself could perform in furtherance of its exempt_purpose the transfer and sharing of assets personnel facilities and services by and among a b and and the allocation of costs connected with these activities is substantially related to the attainment of the exempt purposes that will be furthered by the reorganization therefore such transactions will not give rise to liability for unrelated_business_income_tax under sec_511 through of the code accordingly based on all the facts and circumstances described above we rule the proposed reorganization will not adversely affect the tax exempt status of a under sec_501 of the code or the nonprivate foundation status of a under sec_509 the proposed transfer contribution or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c will not jeopardize the tax exempt status of these entities under sec_501 of the code n sec_23k subsequent ongoing transfers contributions or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c shall to the extent related to the exempt purposes of these entities not jeopardize the tax exempt status of these entities under sec_501 of the code the proposed transfer contribution or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and c will not to the extent related to the exempt purposes of these entities give rise to any unrelated_business_income_tax under sec_511 through of the code subsequent ongoing transfers contributions or sharing of assets personnel facilities services and the allocation of costs including the execution of contracts for such sharing of assets and services in connection with the reorganization between and among a b and will not to the extent related to the exempt purposes of these entities give rise to any unrelated_business_income_tax under sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them the code provides that they may not be used or cited by others as precedent sec_6110 of these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marvin friedlander chief exempt_organizations technical branch
